DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       PHILLIP WENDELL PAIGE,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1556

                            [August 29, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Judge; L.T. Case No. 43-2015CF-00066A
and 43-2015-CF-000068A.

   Phillip Wendell Paige, Jasper, pro se.

   No response required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GROSS, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.